                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Ottis Jefferson Smith,                           )           C/A No. 0:18-2914-JMC-PJG
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )                       ORDER
                                                 )
Neil McGowan, Director in their individual       )
and official capacities; Melinda Haney,          )
Assistant Director in their individual and       )
official capacities; Jennifer Lawson, Nurse in )
their individual and official capacities; Eric   )
Delaney, Union County Public Defender in         )
their individual and official capacities; Dr. N. )
Steed, in their individual and official          )
capacities; Megan Brawley Byers, Nurse in        )
their individual and official capacities;        )
Southern Health Care Provider; John C.           )
Anthony, Solicitor in their individual and       )
official capacities; John W. Sherfield, in their )
individual and official capacities; Dr. Charles )
Outz, in their individual and official           )
capacities,                                      )
                                                 )
_____________________________________

        This is a civil action filed by a self-represented state pretrial detainee. Under Local Civil
Rule 73.02(B)(2) (D.S.C.), pretrial proceedings in this action have been referred to the assigned
United States Magistrate Judge. On February 28, 2019, the court issued an order authorizing
issuance and service of process on Defendants McGowan, Haney, Lawson, Steed, Byers, Outz, and
Southern Health Care Provider. (ECF No. 34 .) In that order, under the heading “Construction of
the Pleading,” the court, following initial screening pursuant to applicable law, listed the claims it
construed as raised by the Plaintiff in the Amended Complaint.

         Counsel has now entered an appearance for one or more named defendants. The court directs
each legal representative entering an appearance in this matter on behalf of any defendant to certify
that the court’s order authorizing service of process has been received and that the Plaintiff’s claims
as construed by the court have been reviewed by completing the “Defendant’s Certification” below
and filing it with the court within seven (7) days from the date of this order. If any party disagrees
with the court’s construction of the Plaintiff’s claims, he or she may file an appropriate motion with
the court within seven (7) days from the date of this order.




                                             Page 1 of 2
       IT IS SO ORDERED.

                                                   s/Paige J. Gossett
April 24, 2019                                     Paige J. Gossett
Columbia, South Carolina                           UNITED STATES MAGISTRATE JUDGE


                                  Defendant’s Certification

       I, _______________________________ (print name), hereby certify that I have received the
order authorizing issuance and service of process in this case and have reviewed the court’s
construction of the pleading.
                                                            ___________________________
                                                              Signature of party or legal representative

                                                               ___________________________
                                                                                                   Date




                                         Page 2 of 2
